SUBORDINATION AND SECURITY AGREEMENT


THIS SUBORDINATION AND SECURITY AGREEMENT (this “Agreement”) is made, entered
into and effective as of the 12th day of February, 2010 by and between (i) LY
Holdings, LLC, a Kentucky limited liability company (“LYH”), and (ii) Libra
Alliance Corporation, a Nevada corporation (“Libra”).


RECITALS:


A.           LYH is the Maker of a Term Note dated February 12, 2010, in the
principal amount of $5,149,980.00 payable to the order of Libra (the “Note”).


B.           Libra has agreed that the Note shall be subordinated to other
indebtedness of LYH pursuant to the terms hereof.


C.           LYH has agreed to grant to Libra a security interest in certain
assets of LYH as security for repayment of the Note.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:


1.           Subordination.
 
a.           Subordination to Senior Obligations.  The indebtedness evidenced by
the Note, including principal, interest, and any other sums due thereunder is
subordinated, junior and subject in right of payment, to the extent and in the
manner hereinafter provided, to the prior payment of all Senior Obligations
indefeasibly in cash.  The term “Senior Obligations” means all indebtedness,
liabilities and obligations, whether direct or indirect, joint or several,
absolute or contingent, related or unrelated, now or in the future existing and
whether consisting of principal, interest, fees, expenses (including reasonable
attorney’s fees), indemnities, charges or other sums, owed by LYH under the
terms of its existing indebtedness, as such obligations currently exist or as
such obligations may be modified, amended or extended by agreement of LYH and
the lenders of such indebtedness (“Senior Lenders”).  Any and all documents,
instruments and agreements evidencing the Senior Obligations, as amended,
restated and/or supplemented from time to time, shall be referred to herein as
the “Senior Loan Documents.”
 
b.           Restrictions on Payment.  Subject to the restrictions set forth in
this Section 1, LYH shall make payments of the principal of, and any interest
on, the Note in accordance with the terms hereof.  Subject to Section 1.d.
hereof, no payment on account of principal, interest or other sum due under on
the Note shall be made, if at the time such payment is scheduled to be made,
there then exists, or would then be created by such payment, a default or event
of default under the Senior Loan Documents, and a Senior Lender gives to LYH a
payment blockage notice.  If no such default or event of default has occurred or
would be created by such payment, LYH shall make payments of the principal of,
and any interest on, the Note as and when due.  If the default or event of
default has been cured to the satisfaction of, or waived in writing by, the
Senior Lenders, the payment blockage set forth in this Section 1.b. shall,
solely with respect to that particular default or event of default, be removed.

 
 

--------------------------------------------------------------------------------

 

c.           Payment upon Dissolution, Etc.  Upon payment or distribution of
assets of LYH of any kind or character, whether in cash, property or securities,
to creditors upon any dissolution or winding-up or total or partial liquidation
or reorganization of LYH, whether voluntary or involuntary, in bankruptcy,
insolvency, receivership or other proceedings, the Senior Obligations shall
first be paid in full, before Libra shall be entitled to receive any payment or
distribution on account of the Note; and upon any such dissolution or winding-up
or liquidation or reorganization, any payment or distribution of assets of LYH
of any kind or character, whether in cash, property or securities, to which
Libra would be entitled except for the provisions of this Section 1 shall be
paid by LYH or by any receiver, trustee in bankruptcy, liquidating trust, agent
or other person making such payment or distribution, or by Libra who shall have
received such payment or distribution, directly to the Senior Lenders or their
representatives to the extent necessary to pay all such Senior Obligations in
full after giving effect to any concurrent payment or distribution to or for the
Senior Lenders, before any payment or distribution is made to Libra.  In the
event of any such dissolution, winding-up, liquidation or reorganization of LYH,
Libra shall be entitled to be paid 100% of the amounts owed to it in respect of
the Note before any distribution of assets shall be made among the holders of
any class of equity interests in LYH in their capacities as holders of such
equity interests.


d.           Rights of Libra Unimpaired.  The provisions of this Section 1 are
for the purposes of defining the relative rights of Libra and the Senior Lenders
and nothing in this Section 1 shall impair, as between LYH and Libra, the
obligation of LYH, which is unconditional and absolute, to pay Libra the
principal thereof and interest thereon, in accordance with the terms of the
Note.


e.           No Commencement of Any Proceeding.  Libra agrees that, so long as
the Senior Obligations shall not have been paid in full indefeasibly in cash,
Libra will not commence, or join with any creditor other than the Senior Lenders
in commencing, or directly or indirectly cause LYH to commence, or assist LYH in
commencing, any proceeding or action involving any dissolution, winding up,
liquidation, arrangement, reorganization, adjustment, protection, relief or
composition of LYH or its debts, whether voluntary or involuntary, in any
bankruptcy, insolvency, arrangement, reorganization, receivership, relief or
other similar case or proceeding under any Federal or State bankruptcy or
similar law or an assignment for the benefit of creditors or any other
marshalling of the assets and liabilities of LYH.


2.           Grant of Security Interest.  LYH hereby pledges, assigns and grants
to Libra a junior security interest in and to all right, title and interest of
LYH in and to any and all shares of capital stock of Libra held by LYH, wherever
located and whether now owned or hereafter acquired, including without
limitation the 10,000,000 shares of common stock of Libra currently held by LYH
and the 9,500,000 shares of preferred stock of Libra currently held by LYH.


3.           Singular and Plural Terms.  Wherever the context requires, the
singular number shall include the plural, the plural the singular, and the use
of any gender shall include all genders.

 
2

--------------------------------------------------------------------------------

 

4.           Binding Effect.  This Agreement shall bind and inure to the benefit
of the parties and their respective successors and permitted assigns.


5.           Governing Law.  This Agreement has been delivered and accepted at
and will be deemed to have been made at Lexington, Kentucky and will be
interpreted and the rights and liabilities of the parties hereto determined in
accordance with the laws of the Commonwealth of Kentucky, without regard to
conflicts of law principles.


6.           Jurisdiction.  The parties hereby irrevocably agree and submit to
the exclusive jurisdiction of any state or federal court located within Fayette
County, Kentucky, and waive any objection based on forum non conveniens and any
objection to venue of any such action or proceeding.


7.           Waiver of Jury Trial.  The parties hereto each waive any right to
trial by jury in any action or proceeding relating to this Agreement, or any
actual or proposed transaction or other matter contemplated in or relating to
any of the foregoing.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.


LY Holdings, LLC
   
By:
/s/ J. Sherman Henderson, III
   
Title:
President & CEO
   
 
(“LYH”)
   
Libra Alliance Corporation
   
By:
/s/ John J. Greive
   
Title:
VP/General Counsel
   
 
(“Libra”)


 
 

--------------------------------------------------------------------------------

 